Lanzinger, J.,
concurring.
{¶ 30} I believe that it is important to emphasize that a defendant’s awareness of the possibility of an existing indictment is a necessary element in proving recklessness pursuant to R.C. 2923.13(A)(3) when the disability alleged is based on a pending indictment.
{¶ 31} The definitions of the mental states of “knowingly” and “recklessly” are somewhat blurred. “A person acts recklessly when, with heedless indifference to the consequences, he perversely disregards a known risk that his conduct is likely to cause a certain result or is likely to be of a certain nature. A person is reckless with respect to circumstances when, with heedless indifference to the consequences, he perversely disregards a known risk that such circumstances are likely to exist.” (Emphasis added.) R.C. 2901.22(C). In other words, because a person who acts with recklessness acts with indifference to a known risk, some knowledge is required to satisfy the definition of recklessness.
{¶ 32} With respect to the mental state of “knowingly,” “[a] person acts knowingly, regardless of his purpose, when he is aware that his conduct will probably cause a certain result or will probably be of a certain nature. A person has knowledge of circumstances when he is aware that such circumstances probably exist.” (Emphasis added.) R.C. 2901.22(B). Awareness, then, is key to both definitions. It is the level of awareness, however, that separates the two levels: “ ‘If the result is probable, the person acts “knowingly”; if it is not *534probable, but only possible, the person acts “recklessly” if he chooses to ignore the risk.’ ” In re Judicial Campaign Complaint Against Emrich (1996), 75 Ohio St.3d 1517, 1519, 665 N.E.2d 1133, quoting State v. Edwards (1992), 83 Ohio App.3d 357, 361, 614 N.E.2d 1123.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Thorin Freeman, Assistant Prosecuting Attorney, for appellee.
Robert L. Tobik, Cuyahoga County Public Defender, and Cullen Sweeney, Assistant Public Defender, for appellant.
{¶ 33} By virtue of the mental state required, as applied to this case, the trial court may convict Clay under R.C. 2923.13(A)(3) only if he acted with heedless indifference, perversely disregarding a known risk that he may have had an indictment pending.